                   1 ROBERT W. FREEMAN
                     Nevada Bar No. 03062
                   2 Email: Robert.Freeman@lewisbrisbois.com
                     PAMELA L. McGAHA
                   3 Nevada Bar No. 08181
                     Email: Pamela.McGaha@lewisbrisbois.com
                   4 CHERYL A. GRAMES
                     Nevada Bar No. 12752
                   5 Email: Cheryl.Grames@lewisbrisbois.com
                     LEWIS BRISBOIS BISGAARD & SMITH LLP
                   6 6385 S. Rainbow Boulevard, Suite 600
                     Las Vegas, Nevada 89118
                   7 702.893.3383
                     FAX: 702.893.3789
                   8 Attorneys for Defendant State Farm Mutual
                        Automobile Insurance Company
                   9

                   10                                    UNITED STATES DISTRICT COURT

                   11                                         DISTRICT OF NEVADA

                   12                                                 ***

                   13 JULIE KITZMAN,                                    CASE NO.: 2:19-cv-117-GMN-EJY

                   14                                                   STIPULATION AND ORDER TO STAY
                                           Plaintiff,                   DISCOVERY AND CURRENT PRE-TRIAL
                   15                                                   DEADLINES PENDING THE OUTCOME
                                 vs.                                    OF PRIVATE MEDIATION
                   16
                      STATE FARM MUTUAL AUTOMOBILE
                   17 INSURANCE COMPANY; DOES 1
                      through 100; and ROE CORPORATIONS
                   18 101 through 200,

                   19
                                           Defendants.
                   20

                   21
                                 COME NOW Plaintiff JULIE KITZMAN (“Kitzman”) and Defendant STATE FARM
                   22
                        MUTUAL AUTOMOBILE INSURANCE COMPANY (“State Farm”) (together, the
                   23
                        “Parties”), by and through their respective counsel of record, and hereby stipulate and
                   24
                        make joint application to stay certain discovery and pre-trial deadlines in this matter while
                   25
                        the Parties engage in mediation (the “Mediation”).
                   26
                                 Good cause exists to stay the current discovery and pre-trial deadlines in this
                   27
                        matter. Specifically, the Parties have scheduled a Mediation for October 31, 2019, which
                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4841-8320-7849.1
ATTORNEYS AT LAW
                   1 was the earliest date that the Parties, their counsel, and the mediator were all available.

                   2 The stay of the discovery and pre-trial deadlines will allow the parties to explore the

                   3 possibility of resolution without incurring the time and expense of ongoing litigation prior to

                   4 the Mediation.

                   5             Within thirty (30) days after completion of the mediation, the Parties will submit a
                   6 Stipulation and Order reflecting resolution of some or all of the claims and/or advise the

                   7 Court that the Parties were unable to resolve the claims. The Stipulation and Order will

                   8 include new discovery and pre-trial deadlines, specifically the deadline for filing dispositive

                   9 motions and the deadline for filing the Joint Pretrial Order.

                   10    DATED this 10th day of October, 2019             DATED this 10th day of October, 2019

                   11    BERNSTEIN & POISSON                              LEWIS BRISBOIS BISGAARD SMITH LLP
                   12

                   13      /s/ Ryan Kerbow                                /s/ Cheryl A. Grames ________
                         SCOTT L. POISSON, ESQ.                           ROBERT W. FREEMAN, ESQ.
                   14    Nevada Bar No. 10188                             Nevada Bar No. 03062
                         RYAN KERBOW, ESQ.                                PAMELA L. McGAHA, ESQ.
                   15    Nevada Bar No. 11403                             Nevada Bar No. 08181
                         320 S. Jones Blvd.                               CHERYL A. GRAMES, ESQ.
                   16    Las Vegas, Nevada 89107                          Nevada Bar No. 12752
                         Attorneys for Plaintiff JB Myers                 6385 S. Rainbow Boulevard, Suite 600
                   17                                                     Las Vegas, Nevada 89118
                   18                                                     Attorneys for Defendant State Farm Mutual
                                                                          Automobile Insurance Company
                   19

                   20
                                                                   ORDER
                   21

                   22            IT IS SO ORDERED.

                   23            Dated this ___
                                            15 day of ______________,
                                                       October        2019.

                   24

                   25

                   26                                                     UNITED STATES MAGISTRATE JUDGE

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4841-8320-7849.1                              2
